DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-7, 9, 10, 15-24 and 25 are pending.
Claims 8, 11-14 have been canceled. 

Response to Arguments
3.	Applicant's arguments filed on 02/14/2022  have been fully considered but they are not persuasive.
Applicant argues that the references do not disclose the claimed limitations “based on a pull initiated by the electronics unit, transferring the data file from the storage location to the electronics unit using File Transfer Protocol (FTP).”  because the references do not teach  the “pull” initiated by the electronics unit. Examiner respectfully disagrees. Based on broadest reasonable interpretation, the above claimed feature is file transferring from the storage location to the electronic unit. Therefore, the file data needs to be retrieved or pulled from the storage location in order to be transferred to the electronic unit. The cited portion of Uczekaj col. 9 lines 1-25, teaches transferring flight plan from the gateway memory to the certified device using two options .The first option releases data from the gateway to the certified device in increments. The second option transfer the data from the gateway to the certified device by pushing from the gateway. In both options, the data is transferred retrieved  from the gateway is performed and the certified device is receiving the data from the gateway. Regarding the claimed “pulling”,  there is no  any particular pulling steps performed by electronics unit, to transfer the data, and the pulling is  transferring step from the storage device to the electronics unit.
Regarding claims 3 and 17, applicant argues that the references do not disclose  “wherein the pull is initiated by the electronics unit automatically, without acceptance from a vehicle operator.” because the references disclose the pilot’s acknowledgement involvement. Examiner respectfully disagree. There is no any information what a “vehicle operator” is not accepting associated with claimed pulling process in the claim language. As explained above, the pulling step is data transferring form the storage location to electronic unit which is a process performed between two devices. The cited portion of Uczekaj col. 8 lines 1-19, teaches flight plan data synchronization when the portable device connected with FAA certified device.  The pilot does not involve during  the synchronization. The transferrin  happened between the two devices. 
Examiner’s note: Applicant advised to consider claim amendment for the “pulling” step to recite features disclosed in  paragraphs [0020][0021]. The paragraphs discloses the pulling step is performed by the FMS based on  provided address, and the FMS uses the address to pull the data. Such amendment would overcome the rejection. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-7,9,15-19, 20-25  are rejected under 35 U.S.C. 103 as being unpatentable over Uczekaj (US 9,141,830 hereinafter referred to as Uczekaj) , in view of Sham et a.  (US 2010/0312420 hereinafter referred to as Sham), and further in view of Yerger et al. (US 2014/0380433 herein after referred to as Yerger).

Regarding claim 1,
Uczekaj teaches:
“A method of transferring data, the method comprising: facilitating a handshake between an electronics unit onboard a vehicle and an application through a gateway; ” (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The EFD are cockpit avionics devices). 
“……receiving a data file with new data updates via the gateway based on a data transaction initiated from the application; storing the data file in the gateway at a storage location;” (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The flight plant can be an update plan. The EFDs are cockpit avionics devices). 
“transmitting a message via client/server protocol to the electronics unit to inform the electronics unit that the data file is available and …..”(Uczekaj col. 8, lines 56-67, col. 9 lines 1-25, and Fig. 9, teaches sending the request from the application to the EFD for approval. The request is about new available flight data on the application/portable mobile device. Polling flight updates).
 “ based on a pull initiated by the electronics unit, transferring the data file from the storage location to the electronics unit using File Transfer Protocol (FTP)” (Uczekaj col. 9 lines 1-25, teaches transferring the flight plan form the gateway memory to the EFD. Since data/file is transferred between two parties, known transferring protocols in the art will be used.
Examiner note: “pull” is interpreted as receiving or/retrieving. 
Uczekaj does not teach:
“after completing the handshake…”
“…….to inform the electronics unit of the storage location of the data file; and”
Furthermore, Uczekaj does not teach using “client/server protocol” for transmitting the message, und using “File Transfer Protocol (FTP)” for transferring the file. 
Sham teaches:
 “after completing the handshake….” (Sham [0039], teaches a completion of handshake between two devices). 
Both Uczekaj and Sham teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj to include handshake completion process as disclosed by Sham in order to confirm a connection is successfully established by receiving a completion indication response and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).
Uczekaj and Sham do not teach: 
“…….to inform the electronics unit of the storage location of the data file; and” using “client/server protocol” for transmitting the message, and using “File Transfer Protocol (FTP)” for transferring the file. 
Yerger teaches:
“…….to inform the electronics unit of the storage location of the data file; and”   (Yerger [0054], downloading updates from appropriate remote server or location via network or communication link using file transfer protocol (FTP). Therefore, the location of update data is known.  
Regarding the claimed “via client/server protocol”, Yerger paragraph [0062], teaches sending update message using plurality of protocol including internet protocol, TCP protocol. Furthermore, Yerger paragraph [0055] taches using FTP for transferring updates. The updates comprise flight updates as disclosed in paragraph [0053]. 
Uczekaj, Sham and Yerger teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj and Sham to use various known communitarian protocols as disclosed by Yerger, such protocols are useful for  a remote communication as known in the art, and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

Regarding claim 15,
Uczekaj teaches:
“A data transfer system, comprising:” (Uczekaj Fig. 9).
“an onboard gateway having a processor and a memory, wherein the onboard gateway is in operative communication with a vehicle electronics unit and configured to communicate with the vehicle electronics unit and with a client application, (Uczekaj col. 13 lines 9 -16, teaches a software/component of the gateway configured to communicate via secure data communication connection with the EFD device. Thus, the gateway and the EFD will be able to communicate each other. The gateway also communicating with non-certified device where the application is located).
“wherein the processor of the gateway is operative to execute instructions stored in the memory to: facilitate a handshake between the vehicle electronics unit and the client application through the gateway” (Uczekaj col. 9 lines 1-10, teach transferring flight data to the gateway and storing in the gateway memory. Since data/file is transferred between two parties, known transferring protocols in the art will be used).
 “….receive data file with new data updates based on a data transaction initiated from the client application; store the data file in the gateway at a storage location;”-4-Application No.: 15/864,240 (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The flight plant can be an update plan. The EFDs are cockpit avionics devices). 
Attorney Docket No.: 00194-0093-00000 “transmit a message via client/server protocol to the vehicle electronics unit to inform the vehicle electronics unit that the data file is available and …” and “transmitting a message via client/server protocol to the electronics unit to inform the electronics unit that the data file is available and …..”(Uczekaj col. 8, lines 56-67, col. 9 lines 1-25, and Fig. 9, teaches sending the request from the application to the EFD for approval. The request is about new available flight data on the application/portable mobile device. Polling flight updates).
“based on a pull initiated by the electronics unit, transfer the data file from the storage location to the vehicle electronics unit using File Transfer Protocol (FTP).” (Uczekaj col. 9 lines 1-25, teach transferring the flight plan form the gateway memory to the EFD. Since data/file is transferred between two parties, known transferring protocols in the art will be used.
Examiner note: “pull” is interpreted as receiving or/retrieving. 
Uczekaj does not teach:
“after completing the handshake…”
“…….to inform the electronics unit of the storage location of the data file; and”
Furthermore, Uczekaj does not teach using “client/server protocol” for transmitting the message, and using “File Transfer Protocol (FTP)” for transferring the file. 
Sham teaches:
 “after completing the handshake….” (Sham [0039], teaches a completion of handshake between two devices). 
Both Uczekaj and Sham teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj to include handshake completion process as disclosed by Sham in order to confirm a connection is successfully established by receiving a completion indication response and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).
Uczekaj and Sham do not teach:
“…….to inform the electronics unit of the storage location of the data file” and using “client/server protocol” for transmitting the message, and using “File Transfer Protocol (FTP)” for transferring the file. 
Yerger teaches:
“…….to inform the electronics unit of the storage location of the data file; and” (Yerger [0054], downloading updates from appropriate remote server or location via network or communication link using file transfer protocol (FTP). Therefore, the location of update data is known.
Regarding the claimed “via client/server protocol”, Yerger paragraph [0062], teaches sending update message using plurality of protocol including internet protocol, TCP protocol. Furthermore, Yerger paragraph [0055] taches using FTP for transferring updates. The updates comprise flight updates as disclosed in paragraph [0053]. 
Uczekaj, Sham and Yerger teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj and Sham to use various known communitarian protocols as disclosed by Yerger, such protocols are useful for  a remote communication as known in the art, and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

Regarding claim 20,
Uczekaj teaches:
“A data transfer system, comprising:  an onboard gateway  having a processor and memory, wherein the onboard gateway is in operative communication with  a flight management system (FMS) and configured to communicate with a client application” (Uczekaj col. 13 lines 9 -16, teaches a software/component of the gateway configured to communicate via secure data communication connection with the EFD device. Thus, the gateway and the EFD will be able to communicate. The gateway also communicating with non-certified device where the application is located)
“wherein the processor of the gateway is operative to execute instructions stored in the memory to:  facilitate a handshake between the vehicle electronics unit and the client application through the gateway………..” “…  receive the data file with new data updates based on a data transaction initiated  from the client application” (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The flight plant can be an update plan. The EFDs are cockpit avionics devices). 
 “inform the FMS via  client/server protocol that the data file is available…..(Uczekaj col. 8, lines 56-67, col. 9 lines 1-25, and Fig. 9,  teaches sending the request from the application to the EFD for approval. The request is about new available flight data on the application/portable mobile device. Polling flight updates).
 “based on a data pull from the FMS, transfer the data file from the storage location to the  FMS  using File Transfer Protocol (FTP) and”(Uczekaj col. 9 lines 1-25, teaches transferring the flight plan form the gateway memory to the EFD. Since data/file is transferred between two parties, known transferring protocols in the art will be used).
Examiner note: “pull” is interpreted as receiving or/retrieving
“notify the client application of (a) reception and acceptance of the data file and its contents, or (b) abort or rejection of the data file and its contents” (Uczekaj col. 2 lines, 45-64, and col. 12 lines 35-48, teaches sending acknowledgement confirmation by the EFD to the portable mobile device/application regarding the flight data to be received by the EFD. Thus, the EFD is configured to reject the receiving of the flight data).
Uczekaj does not teach:
 “after completing the handshake….”
“and inform the FMS of a storage location of the data file”
Furthermore, Uczekaj does not teach using “client/server protocol” for transmitting the message, and using “File Transfer Protocol (FTP)” for transferring the file. 
Sham teaches:
 “after completing the handshake….” (Sham [0039], teaches a completion of handshake between two devices). 
Both Uczekaj and Sham teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj to include handshake completion process as disclosed by Sham in order to confirm a connection is successfully established by receiving a completion indication response and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).
Uczekaj and Sham do not teach:
“and inform the FMS of a storage location of the data file” and using “client/server protocol” for transmitting the message, and using “File Transfer Protocol (FTP)” for transferring the file. 
Yerger teaches:
“…….to inform the electronics unit of the storage location of the data file; and” (Yerger [0054], downloading updates from appropriate remote server or location via network or communication link using file transfer protocol (FTP). Therefore, the location of update is known.
Regarding the claimed “via client/server protocol”, Yerger paragraph [0062], teaches sending update message using plurality of protocol including internet protocol, TCP protocol. Furthermore, Yerger paragraph [0055] taches using FTP for transferring updates. The updates comprise flight updates as disclosed in paragraph [0053]. 
Uczekaj, Sham and Yerger teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj and Sham to use various known communitarian protocols as disclosed by Yerger, such protocols are useful for  a remote communication as known in the art, and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 2, Uczekaj in view of Sham, further in view of Yerger teaches all the limitations of claim 1,
 Uczekaj teaches:
“further comprising: transmitting a message from the electronics unit to the application, either to acknowledge reception and acceptance of the data file and its contents, or to notify of an abort or rejection of the data file and its contents” (Uczekaj col. 2 lines, 45-64, and col. 12 lines 35-48, teaches sending acknowledgement confirmation by the EFD to the portable mobile device/application regarding the flight data to be received by the EFD. Thus, the EFD is configured to reject the receiving of the flight data).

	Regarding claim, 3, Uczekaj in view of Sham, further in view of Yerger teaches all the limitations of claim 1,
 Uczekaj teaches:
“wherein the   electronics unit automatically, without acceptance from a vehicle operator” (Uczekaj col. 8 lines 1-19, teaches synchronizing the flight plan data in real time when the portable mobile device is connected with the EFD).

	Regarding claim 4, Uczekaj in view of Sham, further in view of Yerger teaches all the limitations of claim 1.
Uczekaj teaches:
“wherein the pull is initiated after a request is received from a vehicle operator” (Uczekaj col. 3 lines 13-20, col. 8 lines 1-19, teaches  initiating synchronizing flight data to EFD  by the users such as pilots. Flight data stored in the memory of the gateway until acknowledgments received as discussed above in claim 1 and 2. The synchronization flight data can be initiated by the pilot if desired).
	Regarding claim 5, Uczekaj in view of Sham, further in view of Yerger teaches all the limitations of claim 1.
Yerger teaches:
 “wherein: the facilitating step and the transmitting step are performed via a first communication protocol, wherein the first communication protocol comprises a client/server protocol and the receiving step and the transferring step are performed via a second communication protocol, wherein the second communication protocol comprises a file transfer protocol (FTP) (Yerger [0062] [0053], teaches sending update message using plurality of protocol including internet protocol, TCP protocol. Furthermore, Yerger paragraph [0055] taches using FTP for transferring updates. The updates comprise flight updates as disclosed in paragraph [0053]. 
Uczekaj, Sham and Yerger teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj and Sham to use various known communitarian protocols as disclosed by Yerger, such protocols are useful for  a remote communication as known in the art, and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 6, Uczekaj in view of Sham, further in view of Yerger teaches all the limitations of claim 1.
Uczekaj teaches:
“wherein the application is hosted on a portable electronic device” ((Uczekaj, Fig. 9, and taches the software application located on portable mobile device (e.g., non-certified device)).

	Regarding claim 7, Uczekaj in view of Sham, further in view of Yerger teaches all the limitations of claim 1.
Uczekaj teaches:
“wherein: the vehicle comprises an aircraft; the electronics unit comprises an avionics unit that includes a flight management system (FMS); and the application comprises an electronic flight bag (EFB) application” (Fig. 9, Uczekaj teaches a FAA certified avionics device which is an electronic information management system of an aircraft. Uczekaj Fig. 9 teaches a flight planning software to be used by flight crews to perform flight management tasks).

	Regarding claim 9, Uczekaj in view of Sham, further in view of Yerger teaches all the limitations of claim 7.
Uczekaj teaches:
“ further comprising: aborting the transferring  step based on an instruction from the FMS (Uczekaj col. 12 lines 35-45, teaches rejecting  feature by a pilot using the EFD avionic system the transferring of flight data).
Regarding claim 16, Uczekaj, Sham and Yerger teach all the limitations of claim 15.
 	Uczekaj teaches:
“wherein the processor of the gateway is further4 operative to execute stored instructions in the memory transmit a message from the vehicle electronics unit to the client applicationor rejection of the data file and its contents” (Uczekaj col. 2 lines, 45-64, and col. 12 lines 35-48, teaches sending acknowledgement confirmation by the EFD to the portable mobile device/application regarding the flight data to be received by the EFD. Thus, the EFD is configured to reject the receiving of the flight data).

Regarding claim 17, Uczekaj, Sham and Yerger teach all the limitations of claim 15.
 Uczekaj teaches:
“wherein the pull is initiated by the electronics unit automatically without acceptance from a vehicle operator” (Fig. 9, and col. 8 35-43, teaches receiving updated flight plan form the gateway by the EFD. The receiving process is automatic process. Uczekaj col. 8 lines 1-19, teach synchronizing the flight plan data in real time when the portable mobile device is connected with the EFD).

	Regarding claim 18, Uczekaj, Sham and Yerger teach all the limitations of claim 15.
Yerger teaches:
“wherein: the facilitating step and the transmitting step are performed via a first communication protocol, wherein the first communication protocol comprises a client/server protocol and the receiving step and the transferring step are performed via a second communication protocol, wherein the second communication protocol comprises a file transfer protocol (FTP) (Yerger [0062] [0053], teaches sending update message using plurality of protocol including internet protocol, TCP protocol. Furthermore, Yerger paragraph [0055] taches using FTP for transferring updates. The updates comprise flight updates as disclosed in paragraph [0053]. 
Uczekaj, Sham and Yerger teach data communication for an aircraft, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uczekaj and Sham to use various known communitarian protocols as disclosed by Yerger, such protocols are useful for  a remote communication as known in the art, and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

Regarding claim 19, Uczekaj, Sham and Yerger teach all the limitations of claim 15. Uczekaj further teaches:
“wherein the vehicle electronics unit comprises an avionics unit that includes a flight management system (FMS) onboard an aircraft; and the gateway is onboard the aircraft” (Fig. 9, Uczekaj teaches a FAA certified avionics device which is an electronic information management system of an aircraft. Uczekaj Fig. 9 teaches a flight planning software to be used by flight crews to perform flight management tasks).

Regarding claim 21, Uczekaj, Sham and Yerger teach all the limitations of claim 1.
Uczekaj teaches:
“ wherein the facilitating, transmitting, and transferring steps are performed by the gateway (Uczekaj col. 8 lines 19-40, and Fig. 9, teaches a negotiation between an application located on portable mobile device and an aircraft’s Evolution Flight Display (EFD) via a gateway for transferring flight data. The EFD are cockpit avionics devices). 

Regarding claim 22, Uczekaj, Sham and Yerger teach all the limitations of claim 1.
Uczekaj teaches:
“wherein the gateway is onboard the vehicle” (Uczekaj col. 3 lines 9-12, the gateway integrated with Evolution Flight Display (EFD) device).

Regarding claim 23, Uczekaj, Sham and Yerger teach all the limitations of claim 15.
Uczekaj teaches:
“wherein the data file is received by the gateway via the application pushing the data file to the gateway”(Uczekaj col. 9 lines 1-5, col. 14 lines 17-22,  the data uploaded to the gateway memory from the non-certified device until the pilot’s acknowledgement receive. The non-certified device running an application to access the memory of the gateway).

Regarding claim 24, Uczekaj, Sham and Yerger teach all the limitations of claim 15.
Uczekaj teaches:
“further comprising: before the gateway receives the data file, receiving a request from the electronics unit for updated information, wherein the data file includes the updated information” (Col. 9 lines 46-51, teaches a condition when the gateway is receiving updated flight plan from the EFD instead of receiving from the non-certified device, and communicating the updated flight plan with the non-certified device for synchronization). 


Regarding claim 25, Sham and Yerger teach all the limitations of claim 15.
Uczekaj teaches:
“wherein the processor of the gateway is further operative to execute instructions stored in the memory to: before the gateway receives the data file, receive a request from the electronics unit for updated information, wherein the data file includes the updated information (Col. 9 lines 46-51, teaches a condition when the gateway is receiving updated flight plan from the EFD instead of receiving from the non-certified device, and communicating the updated flight plan with the non-certified device for synchronization). 

5.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uczekaj (US 9,141,830 hereinafter referred to as Uczekaj) in view of Sham et a.  (US 2010/0312420 hereinafter referred to as Sham), further in view of Yerger et al. (US 2014/0380433 herein after referred to as Yerger), and further in view of Kimberly et al. (US 2009/0138871 hereinafter referred to as Kimberly).

	Regarding claim 10, Uczekaj, Sham and Yerger teach all the limitations of claim 7.
Uczekaj teaches:
“further comprising:  transmitting a notification from the FMS to the application notifying the application of (a) reception and acceptance of the data file and its contents, or (b) an abort or rejection of the data file and its contents (Uczekaj col. 12 lines 35-45, teaches a feature for accepting or rejecting for loading flight data by a pilot using the EFD avionic system. If accepted, there will be change information. However, Uczekaj does not teach informing the sender of the data file (i.e., the application) the acceptance or rejection of the data file by the receiver (i.e., the FMS).
Kimberly teaches reporting identifier messages regarding delivery status of content files sent to an aircraft onboard electronic system. The content file can be flight data (Kimberly [0286] [0100]).
All Uczekaj, Sham Yerger and Kimberly teach data communication for an aircraft system. therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Uczekaj, Sham and Yerger to include status reporting feature for file transfer as disclosed by Kimberly, this feature provides percentage completeness of the file transfer (Kimberly [0286]).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456